UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-5983 The New Germany Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:12/31 Date of reporting period: 3/31/10 ITEM 1. SCHEDULE OF INVESTMENTS THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2010 (unaudited) Shares Description Value(a) INVESTMENTS IN GERMAN SECURITIES – 92.8% COMMON STOCKS – 90.8% AEROSPACE & DEFENSE – 2.7% MTU Aero Engines Holding $ AIRLINES – 0.3% Air Berlin*† AUTO COMPONENTS – 4.6% Continental* ElringKlinger Leoni CHEMICALS – 12.8% Lanxess Symrise Wacker Chemie† COMMERCIAL BANKS – 1.2% Deutsche Postbank* COMPUTERS & PERIPHERALS – 3.2% Wincor Nixdorf CONSTRUCTION & ENGINEERING – 9.2% Bauer Bilfinger Berger Hochtief CONSTRUCTION MATERIALS – 4.5% HeidelbergCement ELECTRICAL EQUIPMENT – 3.4% Q-Cells*† SGL Carbon*† Solarworld† Tognum HEALTH CARE PROVIDERS & SERVICES – 4.6% Celesio Rhoen Klinikum Shares Description Value(a) HOUSEHOLD DURABLES – 0.6% Loewe $ INDUSTRIAL CONGLOMERATES – 4.5% Rheinmetall INTERNET SOFTWARE & SERVICES – 3.3% United Internet* LIFE SCIENCES TOOLS & SERVICES – 1.2% Gerresheimer MACHINERY – 7.3% Demag Cranes* GEA Group Gildemeister MAX Automation Pfeiffer Vacuum Technology METALS & MINING – 2.4% Aurubis† MORTGAGE BANKS – 1.7% Aareal Bank*† PHARMACEUTICALS – 3.6% Stada Arzneimittel REAL ESTATE MANAGEMENT & DEVELOPMENT – 2.2% Deutsche Euroshop† SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 1.0% Aixtron Kontron SOFTWARE – 5.7% PSI* Software SPECIALTY RETAIL – 3.8% Douglas Holdings Fielmann Praktiker Bau- und Heimwerkermaerkte Tom Tailor Holding* 6 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2010 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN GERMAN SECURITIES – 92.8% (continued) TEXTILES, APPAREL & LUXURY GOODS – 0.7% Puma $ TRADING COMPANIES & DISTRIBUTORS – 2.2% Kloeckner & Co.* TRANSPORTATION INFRASTRUCTURE – 2.3% Fraport WIRELESS TELECOMMUNICATION SERVICES – 1.8% Freenet* Total Common Stocks (cost $180,163,410) PREFERRED STOCKS – 2.0% HEALTH CARE EQUIPMENT & SUPPLIES – 0.6% Sartorius TELEVISION – 1.4% ProSiebenSat.1 Media Total Preferred Stocks (cost $2,545,737) Total Investments in German Securities (cost $182,709,147) INVESTMENTS IN DUTCH COMMON STOCKS – 6.8% AEROSPACE & DEFENSE – 3.8% EADS LIFE SCIENCES TOOLS & SERVICES – 3.0% QIAGEN*† Total Investments in Dutch Common Stocks (cost $11,363,007) Total Investments in Common and Preferred Stocks – 99.6% (cost $194,072,154) Shares Description Value(a) SECURITIES LENDING COLLATERAL – 8.6% Daily Assets Fund Institutional, 0.22% (cost $23,735,792)(b)(c) $ CASH EQUIVALENTS – 0.1% Central Cash Management Fund, 0.16% (cost $263,517)(c) Total Investments – 108.3% (cost $218,071,463)** Other Assets and Liabilities, Net – (8.3%) ) NET ASSETS–100.0% $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. ** The cost for federal income tax purposes was $222,124,777. At March 31, 2010, net unrealized appreciation for all securities based on tax cost was $75,382,936. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $87,614,004 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,231,068 † All or a portion of these securities were on loan. The value of all securities loaned at March 31, 2010 amounted to $22,754,610 which is 8.3% of the net assets. (a) Value stated in US dollars (b) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 7 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — MARCH 31, 2010 (unaudited) (continued) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant unobservable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund's investments. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(d) Germany $ $ 0 $ 0 $ Netherlands 0 0 Short-Term Investments 0 0 Total $ $ 0 $ 0 $ (d) See Schedule of investments for additional detailed categorizations 8 [THIS PAGE INTENTIONALLY LEFT BLANK.] [THIS PAGE INTENTIONALLY LEFT BLANK.] ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The New Germany Fund, Inc. By: /s/Michael G. Clark Michael G. Clark President Date: May 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Registrant: The New Germany Fund, Inc. By: /s/Michael G. Clark Michael G. Clark President Date: May 21, 2010 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: May 21, 2010
